Citation Nr: 1533806	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability other than fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent prior to March 4, 2009, and a rating in excess of 20 percent as of March 4, 2009, for a right shoulder disability.

3.  Entitlement to an initial compensable rating from May 1, 2005 to March 4, 2009, a rating in excess of 20 percent from March 4, 2009 to May 15, 2014, and a rating in excess of 40 percent as of May 15, 2014 for a cervical radiculopathy disability.

4.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

5.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the U.S. Air Force from August 1975 to January 1976 and from October 1982 to April 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Winston -Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's April 2008 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  A February 2010 Travel Board hearing was rescheduled and she failed to appear for the hearing scheduled in August 2013.

During the pendency of the appeal, a June 2014 rating decision granted a higher rating fora cervical radiculopathy and migraines.  A subsequent  June 2014 Supplement Statement of the case granted higher ratings for a right shoulder strain and an additional higher rating for cervical radiculopathy.  As the higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, during the pendency of the appeal, June 2014 rating decision granted service connection for hemorrhoids effective May 2005.  Therefore, the Veteran has been granted full benefits sought on appeal and the issue of service connection for that disability is no longer before the Board.

In January 2014, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left ankle condition was not shown to have been incurred in service and there is no evidence to show any aggravation during service.   

2.  From May 1, 2005 to March 4, 2009, the Veteran's right shoulder disability was productive of non-compensable limited range of motion with objective evidence of pain.

3.  As of March 4, 2009, the Veteran's right shoulder disability was  productive of limitation of abduction to, at worst, shoulder level; painful motion; and painful flare-ups; and is not productive of ankylosis, impairment of the humerus, or impairment of the clavicle and scapula. 

4.  From May 1, 2005 to March 4, 2009, the Veteran's cervical radiculopathy affecting the right upper extremity was shown to be productive of disability that is manifested by mild incomplete paralysis of the upper radicular nerve group.  

5.  From March 4, 2009 to May 15, 2014, the Veteran's cervical radiculopathy affecting the right upper extremity was not shown to be productive of disability that is manifested by moderate incomplete paralysis of the upper radicular nerve group.  Severe incomplete paralysis was not shown.

6.  As of May 15, 2014, the Veteran's cervical radiculopathy affecting the right upper extremity was not shown to be productive of disability that is manifested by severe incomplete paralysis of the upper radicular nerve group.  Complete paralysis of the shoulder and elbow was not shown.

7.  During the entire course of the appeal, the Veteran's bilateral plantar fasciitis was manifested by chronic pain and increased pain with use or manipulation, more nearly approximating the criteria for a 10 percent rating, but not demonstrating a moderate disability of either foot.

8.  Migraine headaches have been manifested by characteristic prostrating attacks occurring at least once in the last 2 months for the entire period on appeal and have not been shown on average to occur once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  From May 1, 2005 to March 4, 2009, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5024, 5200, 5201, 5202, 5203 (2014).

3.  As of March 4, 2005, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5024, 5200, 5201, 5202, 5203 (2014).

4.  The criteria for an initial rating of 20 percent but no higher is warranted from May 1, 2005 to March 4, 2009 for cervical radiculopathy with right shoulder pain and numbness have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8510, 8610, and 8710 (2014).

5.  The criteria for a rating in excess of 20 percent from March 4, 2009 to May 15, 2014 for cervical radiculopathy with right shoulder pain and numbness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8510, 8610, and 8710 (2014).

6.  The criteria for a rating in excess of 40 percent as of May 15, 2014 for cervical radiculopathy with right shoulder pain and numbness have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8510, 8610, and 8710 (2014).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for bilateral plantar fasciitis has been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5020, 5276-5284 (2014).

8.  The criteria for disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter in December 2006. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran's service treatment records (STRs) have been secured, with the exception of STRs from August 13, 1975 to January 26, 1976.  The record reflects the RO determined those STRs were unavailable for review after efforts to obtain them were unsuccessful.  Therefore, VA has a heightened duty to assist the Veteran in developing her claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  VA has obtained examinations concerning the Veteran's claims in May 2005, March 2009, and May 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that she has a left ankle disability that is separate and apart from her service-connected fibromyalgia, that is related to active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).  Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

A Veteran is presumed in sound condition except for defects noted when examined, accepted, and enrolled for service.  Noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of the conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2014). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014). 

If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service connection for aggravation of that disability.  The burden falls on the Veteran to establish aggravation.  If the Veteran establishes aggravation, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing disability.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

An April 1982 entrance examination report showed that the Veteran noted she suffered broken bones on her self-report of medical history.  Physical examination showed that the Veteran had clinically normal lower extremities.  The examining physician noted that the Veteran had a fractured left ankle in 1975.  The Veteran was found medically qualified for induction.

A review of the Veteran's service medical records show no reports, complaints, or treatments for any left ankle disability.  The Veteran's January 2005 separation examination report shows that the Veteran did not report or note a left ankle disability.

A February 2005 VA examination report shows that the Veteran reported an ankle condition that began in 2004.  She reported that the condition was not due to an injury, just that her ankles started to hurt.  Physical examination of the Veteran's left ankle joint showed a general appearance that was within normal limits with no deformity.  A radiology report shows the bones, joints, and soft tissues of the left ankle were unremarkable.  There was no evidence of any fracture, dislocation, or destructive lesions.  The impression was noted as a normal left ankle.  The examiner's final diagnosis was of a strained left ankle.

A May 2014 VA ankle examination report shows that the Veteran reported an ankle fracture that occurred in 1975 that was noted as resolved.  The Veteran denied any specific known trauma to the left ankle during service and reported that she was evaluated for left ankle arthralgia in-service.  She also reported a shooting pain since 2004 that occurred when sitting or standing.  After a physical examination the examiner noted that there was no pathological findings of an active left ankle condition.  The examiner concluded the report by finding that the Veteran's left ankle condition was less likely than not due to or caused by service.  The examiner noted that the Veteran's service medical record showed no report of a left ankle condition and that the current physical examination of the Veteran showed no left ankle condition.  The examiner also opined that the Veteran's left ankle fracture clearly and unmistakably existed prior to service and was not aggravated beyond its normal progression of any event in-service based up a review of the Veteran's service medical records which showed no treatments for an ankle condition.  Furthermore, the Veteran denied any trauma to the left ankle during service that may have caused or been a sign of worsening.  The examiner concluded the report by noting that the Veteran did not have a diagnosable medical condition of the left ankle separate and apart from her service-connected fibromyalgia.

Initially, the Board finds that the Veteran's fractured left ankle was noted upon entrance into service as shown on the April 1982 entrance examination and clinically diagnosed as normal by the examining physician.  Although the Veteran reported an ankle fracture in 1975 at her 2014 examination, she specifically denied any injury in service, thus it is presumed that whatever injury she referred to in 1975 predated her brief period of service from August 1975 to January 1976. Therefore, the presumption of soundness does not attach to the left ankle condition.  38 U.S.C.A. § 1111 (2014).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014); Falzone v. Brown, 8 Vet. App. 398 (1995).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

The Board notes that while the Veteran's left ankle condition was noted as a left ankle fracture occurring 7 years prior to induction to service, during the April 1982 entrance examination, no symptoms were noted and the examiner diagnosed the Veteran with normal lower extremities. The Board also notes that the Veteran's service medical records that span over 23 years show no reports or treatments for a left ankle condition.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for aggravation of a left ankle disability because the preponderance of the evidence shows that the preexisting left ankle disability did not undergo any permanent increase in severity during service.

The Board finds that the most probative evidence of record is the May 2014 VA examination report that concluded the Veteran's left ankle condition did not undergo any permanent increase in severity during active service.  That opinion and rationale is supported by the evidence contained in the claims file that shows the Veteran entered service with a preexisting left ankle condition that was shown on the April 1982 entrance examination report as a prior left ankle fracture in 1975, but not occurring during service.  Of note is that the Veteran did not report any current symptoms of a left ankle condition during any examination or medical evaluation while she was in-service.  The Board finds that the Veteran's service medical records and the May 2014 VA examination report show clear an unmistakable evidence that the Veteran's preexisting left ankle condition did not increase beyond the natural progress of the disability during service.  The VA examiner reviewed the claims file and provided a sufficient rationale for the opinion.  There is no competent medical evidence of record to the contrary.  Consequently, the Board finds the record clearly and unmistakably shows that the left ankle condition did not undergo any increase of severity beyond its natural progression during the Veteran's period of active service.  Therefore, the Board finds that the left ankle condition was not aggravated by service. Accordingly, the Board finds that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



Increased Ratings

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Rating- Right Shoulder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014). When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Veteran's service-connected right shoulder disability has been assigned 10 percent rating from May 1, 2005 to March, 4, 2009, and a 20 percent rating as of March 4, 2009 under Diagnostic Code 5024 for tenosynovitis, which is to be rated based on limitation of motion of affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Therefore, the Veteran's right shoulder disability will be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, which provides the criteria for rating limitation of shoulder motion. 

The Board notes that the Veteran is right-handed so, her right shoulder disability affects her major upper extremity. 38 C.F.R. § 4.69 (2014).

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating the Veteran's right shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent rating is warranted when ankylosis in the major extremity is favorable with abduction to 60 degrees, and can meet the mouth and head.  A 40 percent rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable. A 50 percent rating is warranted when there is unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent rating is warranted when the arm is limited to motion at shoulder level for a major extremity.  A 30 percent rating is warranted when the arm is limit midway between side and shoulder level for a major extremity.  A 40 percent rating is warranted when the arm is limited to 25 degrees from the side for a major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent or infrequent episodes and guarding of movement only at shoulder level.  A 50 percent rating is warranted for a fibrous union of the humerus in the major upper extremity.  A 60 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Shoulder Rating from May 1, 2005 to March 4, 2009

The Veteran right shoulder disability is rated 10 percent from May 1, 2005 to March 4, 2009 under Diagnostic Code 5024.  38 C.F.R. § 4.71a , Diagnostic Codes 5024, 5200-5203 (2014).

A February 2005 VA examination report shows that the Veteran reported suffering from a right shoulder condition that onset in 1998.  No surgery was noted but symptoms of continuous pain was reported that occurred constantly.  No incapacitation due to the condition was reported by the Veteran.  Physical examination of the shoulder showed that the general appearance was within normal limits.  Range of motion examination showed flexion to 178 degrees with pain noted at 178 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner noted that range of motion was additionally limited by fatigue, weakness, lack of endurance, and pain after repetitive use.  X-rays of the Veteran's right shoulder showed the bones, joints, and soft tissues were unremarkable with no evidence of fracture, dislocations, or destructive lesions.  The final impression was a normal right shoulder.  The examiner's diagnosis was that the Veteran's right shoulder condition was classified as a strain with pain and objective evidence of limited motion.  

Treatment notes from March 2007 to June 2007 from the Veteran's private physician, Dr. W.A., show that the Veteran was treated for right shoulder and arm pain.  X-rays of the right shoulder revealed a type II acromion.  Physical examination of the shoulder showed no tenderness to palpation.  Forward flexion was noted to 180 degrees, abduction was noted to 180 degrees, internal rotation was noted to L3, and external rotation was to 50 degrees.  Rotator cuff strength was noted as 5/5, a negative drop arm test was shown, a negative impingement sign was noted and no evidence of instability was noted.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a right shoulder disability from May 1, 2005 to March 4, 2009.  The evidence does not show that the Veteran has range of motion of the major upper extremity that is limited to shoulder level, recurrent dislocations at the scapulohumeral joint, malunions with moderate deformities, dislocations or nonunion of the clavicle or scapula, or ankylosis in the major extremity.  In fact, VA examiners have specifically noted that there is no ankylosis, loss of bone, or other shoulder injury and his range of motion, at worst, was to 178 degrees for flexion and extension and 50 degrees for external rotation.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 10 percent rating and a higher rating is not warranted from May 1, 2005 to March 4, 2009.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5201, 5202, 5203. 

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion, and is contemplated in the 10 percent evaluation currently assigned.  38 C.F.R. § 4.40, 4.45, 4.59 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the right shoulder.

Right Shoulder Rating as of March 4, 2009

The Veteran's right shoulder disability was rated as 20 percent as of March 4, 2009 under Diagnostic Code 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5024, 5200-5203 (2014).

A March 2009 VA examination report shows that the Veteran reported shoulder pain for the last 20 years.  She reported that she had been diagnosed with a subacromial impingement by her orthopedic surgeon, and underwent right shoulder decompression in May of 2008.  Range of motion was improved but pain was noted to continue.  The Veteran reported an increase in symptoms with overhead use, and cold weather conditions.  She reported flare-ups three to four times per week.  The effects of the condition on her daily living were noted with upper extremity dressing and buttoning.  She was employed doing office work and had trouble reaching with her right upper extremity.  Physical examination of the right shoulder showed abduction to 90 degrees, flexion to 120 degrees, extension to 30 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees.  There were no changes in range of motion with pain.  A history of a drop arm test was noted as well as a grade 5 shoulder abduction.  She was diagnosed with status post right shoulder decompression with no rotator cuff tears and right shoulder degenerative joint disease.  

A May 2014 VA examination report shows that the Veteran was diagnosed with a right shoulder strain, mild degenerative changes of the acromioclavicular joint (AC joint), and rotator cuff impingement syndrome.  The examiner noted that the Veteran was right handed.  Flare-ups were shown not to impact the function of the Veteran's right shoulder.  Range of motion testing showed forward flexion to 160 degrees with pain at 160 degrees, and shoulder abduction to 170 degrees with pain noted at 170 degrees.  Repetitive use testing was conducted that showed no decrease in range of motion of the right shoulder.  Functional impairment was noted as pain on movement.  Pain on palpitation was also noted by the examiner.  Muscle strength testing of the shoulder measured 5/5 indications for both shoulder abduction and forward flexion.  No ankylosis of the glenohumeral articulation was reported.  A Hawkins' Impingement test was positive.  An empty-can test was negative.  An external rotation/infraspinatus test was negative.  A lift-off subscapularis test was also noted as negative.  The examiner did note that the Veteran had an AC joint condition that was identified as degenerative changes in the AC joint.  External rotation and internal rotation of the right shoulder was noted to 80 degrees with objective evidence of painful motion at 80 degrees.  Range of motion was noted to be unchanged after application of Deluca criteria.  The examiner did note that the Veteran reported numbness along the right shoulder and right trapezius.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a right shoulder disability.  The evidence does not show that the Veteran has range of motion of the minor upper extremity that is limited to 25 degrees from the side, fibrous union of the humerus in the major upper extremity, unfavorable ankylosis in the major extremity with abduction limited to 25 degrees from the side, nonunion of the humerus (false flail joint) in the major upper extremity, or loss of humerus head (flail shoulder) in the major upper extremity.  In fact, VA examiners have specifically noted that there is no ankylosis, loss of bone, or other shoulder injury and her range of motion, at worst, shoulder abduction to shoulder level and internal rotation to 30 degrees.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203. 

The Board has also considered the statements submitted by the Veteran in support of her claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms she experiences through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a shoulder disability and the determination of the functioning requires medical expertise that the Veteran has not shown she possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's right shoulder has been provided by the medical personnel who have examined her during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of her claim.

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at her VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the right shoulder.

The Board finds that the preponderance of the evidence is against the claim and a rating in excess of 10 percent from May 1, 2005 to March 4, 2009, and a rating in excess of 20 percent as of March 4, 2009 for a right shoulder disability is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating- Cervical Radiculopathy

Upper radicular group manifestations are rated under Diagnostic Code 8510 as paralysis of the upper radicular group, Diagnostic Code 8610 for upper radicular neuritis, and Diagnostic Code 8710 for upper radicular neuralgia.  Incomplete paralysis of the upper radicular group nerves are rated 20 percent when mild and 40 percent when moderate on the major extremity.  Severe incomplete paralysis of the upper radicular nerves warrants a 50 percent rating for the major extremity.  Complete paralysis, where all shoulder and elbow movements lost or severely affected, and wrist movements not affected, is rated as 70 percent for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8610, 8710 (2014).

The words mild, moderate, severe, and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must consider all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2014).

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).

Cervical Radiculopathy Rating from May 1, 2005 to March 4, 2009

The Veteran's cervical radiculopathy affecting the right arm is rated as non-compensable from May 1, 2005 to March 4, 2009, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2014).  The Board notes that the Veteran is right handed therefore her right arm is consider a major extremity for rating purposes.  

A February 2005 VA examination reported shows that the Veteran complained of constant neck pain for the past 5 years that traveled down her arm.  She reported that during times of pain that she could function without medication.  Neurological examination showed normal cranial nerves.  The Veteran's neurological results for the upper extremities noted motor functioning within normal limits and sensory function within normal limits.  The right upper extremity reflexes showed a bicep jerk 1+ and triceps jerk 1+.  

Here, the Board finds that a rating of 20 percent but no higher is warranted, as the symptoms shown and reported during the February 2005 examination consist of mild symptoms.  Specifically, the Veteran reported pain running through her shoulder and down her arm.  Additionally, while the Veteran did display reflex indications of 1+ for both bicep and triceps jerk, 1+ reflex indications are still less than a normal reflex indication of 2+.  The Board finds that the Veteran's reports of pain with numbness and the slightly below normal reflex indications of the right upper extremity more likely approximate a mild symptoms of radiculopathy that warrants a 20 percent rating from May 1, 2005 to March 4, 2009.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2014).

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent from May 1, 2005 to March 4, 2009 for her right upper extremity radiculopathy as there is no evidence that she has incomplete paralysis that is worse than mild in severity.  The Veteran has reported pain shooting down her right arm.  However, the Board notes that the pain seems to no more than occasional and is related to specific activities.  The Board also notes that the Veteran herself has reported that during this time she could still function without the use of her medication.  The Board has considered the Veteran statements of functioning as well as the finding by the VA examiner during this period.  Therefore, a rating in excess of 20 percent is not warranted for her cervical radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Cervical Radiculopathy Rating from March 4, 2009 to May 15, 2014

The Veteran's cervical radiculopathy affecting the right arm is rated 20 percent from March 4, 2009 to May 15, 2014, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2014).  

A March 2009 VA examination report concerning the Veteran's cervical radiculopathy shows that she had shoulder pain.  It was noted that the Veteran had C6-C7 post-surgical changes that resulted in some protruding disk material that compromised the exiting nerve roots.  The Veteran reported that she gets numb and tingling throughout her right upper extremity with use, and does complain of weakness throughout her right upper extremity.  She denied effects on daily living but reported that she does get some pain and numbness with use of the right upper extremity while working.  Sensation to light touch proximal to the right hand from the wrist down through all five fingers on the hand was noted.  There was a decreased but present light touch indication.  Deep tendon reflexes were noted as grade 2+.  Hoffman's response was negative.  Rapid alternating movements were slower on the right when compared to the left.  There was no evidence of intrinsic muscle atrophy, or thenar or hypothenar muscle atrophy.  Tinel's sign was negative at the right wrist and right elbow.  Phalen's sign was negative.  The Veteran was diagnosed with right C7 radiculopathy on the needle electromyelogram examination and mild slowing of the ulnar motor conduction across the right elbow.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for right upper extremity radiculopathy.  There is no evidence of record that the Veteran has incomplete paralysis of the upper radicular nerve group that is worse than mild in severity.  The Veteran has reported numbness, tingling, and pain with some discomfort when performing her work duties.  The Board acknowledges the Veteran's argument that her symptoms are worse than mild but the Veteran has also reported that these symptoms did not affected her activities of daily living or cause her not to work.   Further, the VA examiner specifically noted that a electromyelogram examination shows mild slowing of ulnar motor conduction across the right elbow.  The Veteran's deep tendon reflexes were also noted as normal.  Therefore, as moderate symptoms of cervical radiculopathy were not shown by the medical evidence of record a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Cervical Radiculopathy Rating as of May 15, 2014

The Veteran's cervical radiculopathy affecting the right arm is rated 40 percent as of May 15, 2014, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2014), denoting moderate impairment.  

A May 2014 VA examination report shows that the Veteran was diagnosed with C7 radiculopathy.  Reflex examination of the right bicep showed 3+, right triceps shows 3+, and right brachioradialis was noted as 3+.  Sensory examination showed normal light touch results for the right shoulder area, right forearm, and right hand/fingers.  Symptoms of radicular pain were noted as constant moderate pain of the right upper extremity, severe intermittent pain of the right upper extremity, and severe numbness of the right upper extremity.  The examiner noted there was no paresthesias or dysesthesias symptoms.  The examiner also noted that the involvement of the C5/C6 nerve roots and C7 nerve roots caused moderate right upper extremity radiculopathy.  

The Board finds that the cervical radiculopathy of the right upper extremity has not more nearly approximated severe incomplete or the complete paralysis of all radicular groups.  The May 2014 VA examination only found a decrease in light touch and moderate to severe to moderate pain and numbness.  The examiner also specifically concluded that the Veteran's radiculopathy was moderate in nature in its effect on the right upper extremity.  Lastly, VA and private medical records do not contain any significant findings that would support a higher rating or otherwise indicate that the radiculopathy is severe.  Thus, a higher rating is not warranted under Diagnostic Code 8510. 

The Board has also considered the statements submitted by the Veteran in support of her claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms she experiences through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a neurological disability and the determination of the functioning requires medical expertise that the Veteran has not shown she possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's cervical radiculopathy has been provided by the medical personnel who have examined her during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of her claim.

The Board finds that the preponderance of the evidence supports a rating of 20 percent but no higher for cervical radiculopathy from May 1, 2005 to May 15, 2014, and finds that a rating in excess of 40 percent as May 15, 2014 is not warranted and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating- Bilateral Plantar Fasciitis

Initially, the Board notes that the Veteran has been diagnosed with and is service-connected for bilateral plantar fasciitis rated as non-compensable.  Plantar fasciitis is an unlisted disorder that was granted service connection and initially rated by analogy under Diagnostic Codes 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5099 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.

Alternatively, bilateral plantar fasciitis could be rated under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a 0 percent rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling when bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Code 5284 (2014).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2014). In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A February 2005 VA examination report showed the Veteran had a foot condition since 2001.  She reported pain, stiffness, and swelling.  She also reported that she had previous bunionectomies in January 2002 and April 2002.  Physical examination showed that the Veteran right foot was tender with a slight degree of valgus present that could not be corrected by manipulation.  The Veteran's left foot was also noted with tenderness and pes planus No forefoot/midfoot malalignment of either foot was noted .  Palpation of the right and left foot plantar surface revealed slight tenderness.   Both right and left Achillis tendon showed good alignment.  A February 2005 private radiologist report shows that an x-ray of the Veteran's right and left foot showed that the bones, joints, and soft tissues were otherwise unremarkable.  The final impression was no acute pathology.  The Veteran was diagnosed with plantar fasciitis with subjective factors or pain in soles on standing and walking.  Objective factors were pain on palpation.  

A March 2009 VA examination report shows that the Veteran reported pain, weakness, and stiffness affecting both feet.  She reported that walking, standing, and that any contact on the bottom of the feet exacerbated symptoms.  She reported that she can only stand or walk about 10 minutes.  Flare ups were reported with increased activities.  The Veteran reported that the condition did not affect her activities of daily living but did affect her at work somewhat as she is limited to time on her feet.  Physical examination showed that she had pain along the flexor tendons of the big toes bilaterally and along the distal lateral aspect of her feet.  Also pain on palpation at the region of her mid arch was noted.  Her gait was noted as normal.  No hammertoes, high arch, claw foot, flatfoot, or hallus valgus were noted.  X-rays of her feet did note prior bunionectomies, but otherwise showed normal feet.  

A May 2014 VA examination report shows that the Veteran was diagnosed with bilateral plantar fasciitis.  The Veteran reported sharp pain at the bilateral arch when feet are at rest.  She also reported cramp like pain when ambulating occur.  Flare-ups were reported but they did not impact the functioning of the Veteran's feet.  Physical examination showed pain on palpation with no functional limitations as the Veteran still had full range of motion.  During the flare-ups the examiner reported that the would be no significant functional limitations.  The examiner also noted that the Veteran's feet were both 20 degrees inverted without objective evidence of painful motion.  The Veteran's feet were also noted to be everted without objective evidence of painful motion.  Repetitive use testing showed no changed in range of motion or functional impairment.  The examiner reported that the Veteran did not require any assistive devices.  Imaging studies showed no tramuatic or degenerative arthritis of the feet.  The examiner also noted that the Veteran's ability to perform a type of occupational test was not affected.  She was diagnosed with bilateral plantar fasciitis.  

After a review of all the evidence, lay and medical, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's bilateral plantar fasciitis has been manifested by pain, and tenderness in the bilateral feet with increased pain with use or on manipulation, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2014).  The Board finds that rating the Veteran's bilateral plantar fasciitis under Diagnostic Code 5276 is more favorable to her, in that it affords her a compensable rating, than that of Diagnostic Code 5020 as the Veteran is not shown to have limitation of motion of his feet nor x-ray evidence of arthritis, which is required to grant a compensable rating.  Furthermore, the Board finds that the result comports with 38 C.F.R. § 4.59 that painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In this case, the Board finds that the Veteran's reported symptoms of pain in the bilateral feet, with increased pain on use or on manipulation is competent and that her testimony shows that his bilateral plantar fasciitis has at least a minimal impact on daily activities.  The Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that VA examiners in March 2005, February 2009, and May 2014 all noted that the Veteran had tender feet and pain on manipulation.  Thus, an initial 10 percent rating for bilateral plantar fasciitis, but no higher, is warranted under Diagnostic Code 5276.

Additionally, the Board finds that neither foot shows a moderate injury that would warrant separate 10 percent ratings for each foot pursuant to Diagnostic Code 5284.  Even with consideration of pain on use or manipulation, burning, and numbness, the Veteran's bilateral plantar fasciitis does not more nearly approximate a moderate injury in each foot.  VA examinations show that the Veteran had full range of motion, without objective evidence of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the feet.  While the Veteran has consistently reported pain and burning in her feet, she is able to perform daily activities with minimal limitation, to include resting and did not have missed time from work.  Thus, for these reasons, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5276 criteria described for a 10 percent rating for bilateral plantar fasciitis, and does not more nearly approximate the criteria for a higher rating under 5276, or separate 10 percent ratings under Diagnostic Code 5284.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Code 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).

Increased Rating- Migraines

Initially, the Board notes that the Veteran has been diagnosed with and is service-connected for migraines as is rated at 10 percent under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2014).  

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2014).

A February 2005 VA examination report shows that the Veteran reported suffering from headaches since 1994.  She described that aches as starting in the back of the head and then radiating, pulsating, and squeezing.  She also reported sensitivity to light and noise.  During the attacks, she reported that she stayed in bed and was unable to do anything.  The headache attacks averaged once every two months and each attack lasted for two days.  She was being treated with Indocin and Imitrex.  The condition was noted not to result in any time lost from work.  The Veteran was diagnosed with migraines.  

A March 2009 VA examination report concerning the Veteran's migraines shows that she reported they occurred twice per month and lasted 2 to 3 days. The pain is like a band around her head, with a dull steady pain that is aggravated by light and odors. She reported that she used over the counter medicine for treatments although she has been given a prescription by her doctor but is reluctant to use it.  She reported that she misses about one day per month of work because of headaches.  She also reported that she could sometimes drive with the headaches but other times could not.  The Veteran's neurological examination was noted as normal and she was diagnosed with combined tension migraine headaches.  

A May 2014 VA examination report shows that the Veteran was diagnosed with migraine headaches.  The examiner noted that the Veteran's treatment included taking the over the counter medication Excedrin for migraines.  Symptoms were noted as head pain in a band-like headaches distribution and ocular bilaterally.  The pain was noted to last less than one day.  The examiner reported that the Veteran's migraines were characteristic of prostrating attacks once in two months.  The examiner also noted that the Veteran had very prostrating and prolong attacks of migraines pain productive of severe economic inadaptability.  The Veteran's headache condition was not found not to impact her ability to work.  

Based on the pertinent evidence for the period entire period on appeal, the Board finds that the Veteran's service-connected migraine disability does not more nearly approximate the criteria for the next, higher 30 percent disability rating.  The Board notes that during this period the Veteran reported that in March 2009 that she had migraines that occurred 2 to 3 times per month that result in her having to miss one day of work per month.  However, the evidence does not show that these are characteristic prostrating attacks. They are treated with over the counter medication, do not consistently prevent her from functioning, including going to work as she only missed one day of work per month due to headaches. Additionally, she reported that the headaches had not changed in intensity, duration or frequency, and at VA examinations in May 2005 (and subsequently in May 2014) the Veteran report that the migraines occurred once over two months which leads the Board to find that the current severity of the Veteran disability more closely approximates her current rating of 10 percent.  The Board also notes that while the May 2014 VA examiner noted that the Veteran's migraines were productive of severe economic inadaptability, the examiner also noted they did not interfere with her ability to work. Moreover, he did not find that these migraines were very frequent which a criteria required for the higher rating.  Consequently, the Board finds that the Veteran does not meet the rating criteria for a rating in excess of 10 percent at any time for his service-connected migraines for the entire period on appeal.  The Board also finds that the physician's findings are more persuasive as they can identify characteristic prostrating attacks as well as frequency because of their medical training and expertise.  Therefore, because the preponderance of the evidence is against the claim, a rating in excess of 10 percent for a migraine disability higher rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability other than fibromyalgia is denied.

Entitlement to a rating in excess of 10 percent prior to March 4, 2009, and a rating in excess of 20 percent as of March 4, 2009, for a right shoulder disability is denied.

Entitlement to a rating of 20 percent but no higher from May 1, 2005 to March 4, 2009 for a cervical radiculopathy disability is granted.

Entitlement to a rating in excess of 20 percent from March 4, 2009 to May 15, 2014, and a rating in excess of 40 percent as of May 15, 2014 for a cervical radiculopathy disability is denied.

Entitlement to an initial rating of 10 percent but no higher for bilateral plantar fasciitis is granted.

Entitlement to an initial rating in excess of 10 percent for migraine headaches is denied.


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


